DETAILED ACTION
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (Pub. No. US 20150332447) in view of Jure Zbontar et al (hereinafter Jure) Title: “Stereo Matching by Training a Convolutional Neural Network to Compare Image Patches”.
Regarding claims 1, 15, 16, and 19, CHOI teaches a stereo matching method comprising: obtaining a first feature map (disparity information/intensity (Il)) associated with a first view image comprising a reference pixel (left eye) and a second the first image 210 and the second image 220 may each include disparity information”; Para. 121-122]; determining respective matching costs (data cost) between the  reference pixel of the first view image and the candidate pixels of the second view image based on the first feature map and the second feature map obtained from the computer system [Para. 55 “stereo matching may be performed using the reference pixel”; Para. 118 “A data cost corresponding to each candidate [pixel’s] disparity information from among the set of candidate disparity information d.epsilon.[0, . . . , d.sub.max] in the pixel x may be calculated to select the most appropriate candidate disparity information”] and determining a pixel corresponding to the reference pixel among the candidate pixels based on the determined matching costs [Para. 120 “The data cost may be defined by a function that determines a similarity between the pixel x [left eye/reference pixel] and the pixel group [x'][right eye/candidate pixels] as expressed by Equation 9”; Para. 122 “the lower D.sub.x(d) to be output, the greater a similarity between a first feature vector determined by intensity information of a pixel (x, y) of Il [left] and the area W neighboring the pixel (x, y) and a second feature vector determined by intensity information of a pixel (x-d, y) of Ir  and an area W' neighboring the pixel (x-d, y). The greater a heterogeneity between the first feature vector and the second feature vector, the greater Dx(d) to be output.”; wherein the determining of the respective matching costs comprises: determining vector distances between a feature vector of the reference pixel included in the first feature map and respective feature vectors of the candidate pixels included in the second feature map [Para. 120-122 “The greater a heterogeneity [distance] between the first feature vector and the second feature vector, the greater Dx(d) to be output. It’s clear that the system/formula determines the difference]; wherein the candidate pixels are pixels within a search range located on a line comprising a point in the second view image corresponding to the reference pixel of the first view image [Para. 52, “When a stereo image is assumed to be generated by two cameras disposed in parallel, two matching pixels may have an identical coordinate value in a y axis direction, and a different coordinate value in an x axis direction. In this example, a difference between x axis coordinate values of the two matching pixels may indicate a degree of binocular disparity” It is clear that the search range is on Y (constant) axis on the right eye image); Also, merely stating “search range located on a line” doesn’t explicitly limit the claim limitation because the claim language doesn’t explicitly state what is “a search range” or The greater a heterogeneity [distance] between the first feature vector and the second feature vector, the greater Dx(d) to be output” it’s clear that the greater the distance between the feature vectors, the greater the matching cost would be; see equation 9].
	However, CHOI doesn’t explicitly teach obtaining feature maps based on neural network based feature extractor.
	Jure teaches obtaining feature vector in neural network extractor [fig. 2 “The similarity score is obtained by extracting a vector from each of the two input patches and computing the cosine similarity between them”. Fig. 3 “The accurate architecture begins with two convolutional feature extractors.”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in stereo matching system of CHOI the ability to extract feature vector using neural network as taught by Jure since the claimed invention is merely a combination of old elements, and in the combination 
Regarding claim 3, CHOI teaches wherein the determining of the pixel comprises determining, to be the pixel corresponding to the reference pixel, a candidate pixel having a lowest matching cost among the candidate pixels [120-122 “The greater a heterogeneity [distance] between the first feature vector and the second feature vector, the greater Dx(d) to be output. It’s clear that the lowest matching cost (data cost), the similar the pixels are. Since the claim doesn’t explicitly state how the lowest matching cost is determine or what the lowest cost is, CHOI’s teaching reads on the claim limitation].
Regarding claim 4, CHOI further teaches receiving image information of the first view image as an input, determining the feature vector of the reference pixel based on the input image information, and obtaining the first feature map based on the feature vector of the reference pixel [Para. 122].
Regarding claim 5,  CHOI teaches receiving image information of the second view image as an input, determining the respective feature vectors of the candidate pixels based on the input image information, and obtaining the second feature map based on the respective feature vectors of the candidate pixels [Para. 120-123].
W denotes an area to be set to calculate a feature vector of the pixel x.”].
Regarding claim 7, CHOI teaches receiving, as an input, information of a patch region comprising the reference pixel of the first view image, determining the feature vector of the reference pixel based on the input information of the patch region, and determining the first feature map based on the feature vector of the reference pixel [Para. 73 and 77; 120 “W denotes an area to be set to calculate a feature vector of the pixel x.”].
Regarding claim 8, CHOI teaches wherein the information of the patch region comprises any one or any combination of any two or more of intensity information, color information, and gradient information of pixels included in the patch region comprising the reference pixel [Para. 120].
Regarding claim 9, CHOI teaches receiving, as an input, information of patch regions respectively comprising the candidate pixels of the second view image, determining the respective feature vectors of the candidate pixels based on the input information of the patch regions, and obtaining the second 
Regarding claim 10, CHOI teaches wherein the information of the patch regions comprises any one or any combination of any two or more of intensity information, color information, and gradient information of pixels included in the patch respectively comprising the candidate pixels [Fig. 400 area 410, clear to see that it has multiple pixels with different intensity level].
Regarding claim 11, CHOI teaches wherein the first feature map comprises a feature vector of each of pixels included in the first view image, and the second feature map comprises a feature vector of each of pixels included in the second view image [rejected for the same reason as claim 1].
Regarding claim 14, CHOI teaches determining depth information based on a disparity between the reference pixel and the pixel corresponding to the reference pixel [Para. 11 “calculating accumulated data costs corresponding to a plurality of candidate disparities for one of the pixels based on data costs of general pixels from among the pixels, data costs of reference pixels from among the pixels, and edge costs of edges included in the spanning tree, and determining one of the plurality of candidate disparities to be a disparity of the one of the pixels by comparing the accumulated data costs.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (Pub. No. US 20150332447) in view of Jure Zbontar et al (hereinafter Jure) Title: “Stereo Matching by Training a Convolutional Neural Network to Compare Image Patches” further in view of Kelly et al. (Pub. No. US 20160048556).
Regarding claim 21, CHOI in view of Jure doesn’t explicitly teach the vector distance being Euclidian distance. 
However, Kelly teaches the vector distance being Euclidian distance [Para. 201].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify CHOI in view of Jure to teach the claim limitation , feature as taught by Kelly; because the modification enable the user to conduct a search using image.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (Pub. No. US 20150332447) in view of Jure Zbontar et al (hereinafter Jure) Title: “Stereo Matching by Training a Convolutional Neural Network to Compare Image Patches” further in view of Sugio et al. (Pub. No. US 20110170065).
Regarding claim 22, CHOI in view of Jure doesn’t explicitly teach resultant matching cost volume.
resultant matching cost volume (sum of) the determined respective matching costs [Para. 150, and 192].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify CHOI in view of Jure to teach the claim limitation, feature as taught by Sugio; because the modification enable the system to detect eyeball movement without drift occurrence.




				        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666